In a proceeding under section 608 of the Insurance Law for leave to file a late affidavit or notice of intention to make a claim against the Motor Vehicle Accident Indemnification Corporation, the corporation appeals from an order of the Supreme Court, Kings County, dated May 22, 1961, made on reargument, which granted such leave. Order reversed on *829the law, without costs, and application denied. The application was made more than 120 days after accrual of the injured person’s cause of action. Hence, the court lacked power to grant the relief requested (Insurance Law, § 608; Matter of Danielson v. Motor Vehicle Acc. Ind. Corp., 22 Misc 2d 943; Matter of Culver v. Motor Vehicle Acc. Ind. Corp., 33 Misc 2d 346; Tyler v. Gammon, 21 Misc 2d 546; cf. Matter of Martin v. School Bd., 301 N. Y. 233; Matter of Dunn v. Board of Educ., 8 A D 2d 822; Chikara v. City of New York, 10 A D 2d 862). Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.